DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/10/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
	In a preliminary amendment of 2/22/21, an attempt was made to correct a mis-numbering (skipped count, by having two claims labeled “8.”) of the claims, bravo for the catch!  However, it would appear that many of the claims 10, 13, 14, 16-21 need further amending in their claim number dependency.  Thus, the Examiner is forced to object and insist that these claims be amended to fix that issue as well.  As it stands it is very confusing.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “operator station configured to enable”, “retraining trigger to add the output of the operator station”, in claim 1; “an image combiner to combine”, in claim 4; “grid and ROI logic to create a grid”, claim 6 & 18; “OCR and element match to identify”, claim 7; “masking logic to mask”, claim 8; “clustering system to implement a clustering model”, claim 9; “synthetic training data generator to create synthetic training data”, claim 10; “overtagging trigger and alert system to determine”, claim 11; and “masking logic to utilize CAD data about the board”, claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1- is/are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2017/082555 to He et al. further in view of US PG Pub 2020/0226742 to Sawlani.

Regarding claim 1. He et al. discloses a vision analytics and validation (VAV) system for providing an improved inspection of robotic assembly, the VAV system designed to quickly adapt to new defects new lighting conditions, and new parts without requiring tuning (Fig, 3, adaptive automatic defect classifier, Fig. 7, “a system configured to classify defects on a specimen with an adaptive automatic defect classifier. The system includes an output acquisition subsystem that includes at least an energy source and a detector. The energy source is configured to generate energy that is directed to a specimen. The detector is configured to detect energy from the specimen and to generate output responsive to the detected energy. The system also includes one or more computer subsystems configured for detecting defects on the specimen based on the output generated by the detector to thereby generate first lot results”, paragraph 12), , the VAV system comprising: 
a processor implementing a trained three-way classifier, to classify each component as good, bad, or do not know (“The computer subsystem(s) are further configured for determining if any of the defects in the additional lot results have a confidence value that is below a confidence threshold. In other words, the computer subsystem(s) may be configured for determining if any of the additional lot results defects (or non-training set defects) are classified by the created defect classifier with a confidence that is below a confidence threshold and therefore assigned a confidence value by the created defect classifier that is below the confidence threshold. For example, as shown in step 312 of FIG. 3, the steps performed by the computer subsystem(s) may include determining if any non-training set defects are below a confidence threshold”, paragraph 59; the reference to a trained neural network three-way classifier would suggest a multi-class scheme with don't know as a distinct recognition result. However, description [0084] of He indicates that the used classifier is in fact binary, wherein a low confidence score (either good or bad) may be subject to manual revision); 
an operator station configured to enable an operator to review an output of the trained neural network, and to determine whether a board including one or more “bad” or a “do not know” classified components passes review and is classified as good, or fails review and is classified as bad (“ when one or more of the defects in the additional lot results have a confidence value that is below the confidence threshold, receiving one or more classifications for the one or more defects from a user and modifying the training set to include the one or more defects and the one or more classifications. For example, as shown in step 316 of FIG. 3, the steps performed by the computer subsystem(s) include classifying low confidence defects and adding the low confidence defects to the training set. In particular, if there are defects below the confidence threshold, a user may classify these defects using assisted manual classification and these defects are added to the training set. In one example of assisted manual classification, when a defect is an unknown type of defect, a user may be provided with a defect type suggestion from the embodiments described herein and then asked to input the defect type (e.g., by selecting or confirming the defect type suggestion and/or by inputting a new, different defect type)”, paragraph 61); and 
a retraining trigger to add the output of the operator station to training data to train the trained neural network, when the determination received from the operator station does not match the classification of the trained neural network three-way classifier (“The computer subsystem(s) are further configured for modifying the defect classifier based on the modified training set. For example, the automated classifier may be recreated using the new training set. In one such example, the modified training set may be input to step 306 shown in FIG. 3 and step 306 may be repeated with the modified training set to create a modified version of the defect classifier. These steps may be repeated until all the defects below a confidence threshold are manually classified by the operator”, paragraph 62).

He et al. does not disclose wherein the above are performed by a neural network.  However, using a neural network is obvious for those of ordinary skill in the art.  Sawlani in the same area of defect classification for semiconductor equipment, for example discloses using a neural network for defect component classification (“A deep learning model may be implemented in various forms such as by a neural network (e.g., a convolutional neural network), etc. In general, though not necessarily, it includes multiple layers. Each such layer includes multiple processing nodes, and the layers process in sequence, with nodes of layers closer to the model input layer processing before nodes of layers closer to the model output. In various embodiments, one layers feeds to the next, etc. The output layer may include nodes that represent various defect classifications”, paragraph 47).

Regarding claim 4. Sawlani discloses an image combiner to combine a plurality of images from one or more camera-based inspection machines, the image combiner to create a unified image (“Morphology data 107 such as images of defects is fed into first stage defect classification engine 102, which produces a first stage defect classification 126. Composition data 108 is fed into first stage defect classification engine 103, which produces a first stage defect classification 128”, paragraph 70).

Regarding claim 5. Sawlani discloses wherein the plurality of images include one or more of: images with different lighting, images from different angles, and X-ray images at different depths (“Image capture details such as contrast, magnification, blur, noise, brightness, etc. [0043] Spectra generation details such as x-ray landing energy, wavelength, exposure/sampling time, chemical spectra, detector type, etc”, paragraph 42; “Composition data may include spectral information that correlates with the composition of defects and the surrounding environment. Examples of techniques that produce spectral information include X-ray spectroscopy (e.g., EDS), Auger electron spectroscopy, wavelength-dispersive X-ray spectroscopy, and X-ray diffraction (XRD)”, paragraph 75).

Regarding claim 15. He et al. discloses a robotic assembly inspection system comprising an advanced vision analytics system to receive image data for boards classified as bad by a camera-based inspection machine, prior to the boards being analyzed by a human operator (Fig, 3, adaptive automatic defect classifier, Fig. 7, “a system configured to classify defects on a specimen with an adaptive automatic defect classifier. The system includes an output acquisition subsystem that includes at least an energy source and a detector. The energy source is configured to generate energy that is directed to a specimen. The detector is configured to detect energy from the specimen and to generate output responsive to the detected energy. The system also includes one or more computer subsystems configured for detecting defects on the specimen based on the output generated by the detector to thereby generate first lot results”, paragraph 12), the advanced vision analytics system comprising: 
a processor implementing a trained neural network three-way classifier, to classify each component on the board as good, bad, or do not know know (“The computer subsystem(s) are further configured for determining if any of the defects in the additional lot results have a confidence value that is below a confidence threshold. In other words, the computer subsystem(s) may be configured for determining if any of the additional lot results defects (or non-training set defects) are classified by the created defect classifier with a confidence that is below a confidence threshold and therefore assigned a confidence value by the created defect classifier that is below the confidence threshold. For example, as shown in step 312 of FIG. 3, the steps performed by the computer subsystem(s) may include determining if any non-training set defects are below a confidence threshold”, paragraph 59; the reference to a trained neural network three-way classifier would suggest a multi-class scheme with don't know as a distinct recognition result. However, description [0084] of He indicates that the used classifier is in fact binary, wherein a low confidence score (either good or bad) may be subject to manual revision); and to pass only the parts analyzed as bad and do not know to the human operator, thereby reducing a number of boards reviewed by the human operator (“ when one or more of the defects in the additional lot results have a confidence value that is below the confidence threshold, receiving one or more classifications for the one or more defects from a user and modifying the training set to include the one or more defects and the one or more classifications. For example, as shown in step 316 of FIG. 3, the steps performed by the computer subsystem(s) include classifying low confidence defects and adding the low confidence defects to the training set. In particular, if there are defects below the confidence threshold, a user may classify these defects using assisted manual classification and these defects are added to the training set. In one example of assisted manual classification, when a defect is an unknown type of defect, a user may be provided with a defect type suggestion from the embodiments described herein and then asked to input the defect type (e.g., by selecting or confirming the defect type suggestion and/or by inputting a new, different defect type)”, paragraph 61).

He et al. does not disclose wherein the above are performed by a neural network.  However, using a neural network is obvious for those of ordinary skill in the art.  Sawlani in the same area of defect classification for semiconductor equipment, for example discloses using a neural network for defect component classification (“A deep learning model may be implemented in various forms such as by a neural network (e.g., a convolutional neural network), etc. In general, though not necessarily, it includes multiple layers. Each such layer includes multiple processing nodes, and the layers process in sequence, with nodes of layers closer to the model input layer processing before nodes of layers closer to the model output. In various embodiments, one layers feeds to the next, etc. The output layer may include nodes that represent various defect classifications”, paragraph 47).

Regarding claim 16. Sawlani discloses a machine learning system to train the trained neural network three-way classifier, the machine learning system training the three-way classifier with data from the advanced vision analytics system, the human operator, and a final inspection, enabling the vision analytics system to rapidly adapt to new defects, new lighting conditions, and new parts (“A digital twin can act as a reference system for the tool or component it is modeling. During operation of a chamber, the data collected from various sensors in the chamber can be compared against the information contained in the digital twin. Variations between the collected data and the data of the digital twin can indicate the likely occurrence of unacceptable defectivity in the fabrication process or the substrate”, paragraph 53; “A digital twin can be implemented as a machine learning model (e.g., a deep learning model). Typically, however, a digital twin is implemented as a computationally simple statistical or classification model of a tool, component, or process. And even if it is implemented as a neural network or other sophisticated machine learning algorithm, it can be made relatively simple (e.g., it requires relatively few layers in neural network). Of course, such a relatively simple digital twin may be generated using more computationally intensive defect classification algorithms such as the defect classification and source identification algorithms described herein. In various embodiments the sensor data is provided to both a digital twin and a defect classification model of a type described herein. The digital twin may use such data to quickly determine, sometimes in real time during a fabrication process, whether maintenance or some remedial action is needed. A defect classification algorithm may use such data to determine whether defects are actually present, determine a likely source of such defects, and/or suggest a remedial action. For example, a digital twin may identify defects in the fabrication process before the defects are irreversible, allowing adjustments to the fabrication process to remediate the defects on the examined substrate, thus increasing the substrate yield”, paragraph 55).

Regarding claim 17. Sawlani discloses an image combiner to combine a plurality of images from the camera-based inspection machine, to create a unified image for analysis (“Morphology data 107 such as images of defects is fed into first stage defect classification engine 102, which produces a first stage defect classification 126. Composition data 108 is fed into first stage defect classification engine 103, which produces a first stage defect classification 128”, paragraph 70).


Allowable Subject Matter
Claims 2-3, 6-14 and 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG Pub 2020/0364841 to Hino et al. discloses to enable a non-defective product image or a defective product image to be easily additionally learned in both a setting mode and a run mode. Designation as to whether an inspection target image displayed on a run mode screen is additionally learned as a non-defective product image or a defective product image is received. A distinguishing device generating unit additionally learns, as a non-defective product image or a defective product image, the inspection target image designated as the additional learning target and updates a distinguishing device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. WAIT, Esq. whose telephone number is (571)270-5976. The examiner can normally be reached Monday-Friday, 9:30- 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571 272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. WAIT, Esq.
Primary Examiner
Art Unit 2672



/CHRISTOPHER WAIT/Primary Examiner, Art Unit 2672